Opinion issued May 21, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-01053-CV
                            ———————————
                         FARIBOZ SHOJAI, Appellant
                                        V.
              MORRELL MASONRY SUPPLY, INC., Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-55588A


                          MEMORANDUM OPINION

      Appellant, Fariboz Shohai, has filed a motion to dismiss this appeal. More

than ten days have elapsed since the filing of the motion, and no party has objected

to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Landau.




                                        2